Exhibit 10.06
 
MINUTES OF
ACTIONS TAKEN IN WRITING WITHOUT A MEETING
BY THE SOLE SHAREHOLDER OF
ACACIA CHATTANOOGA VEHICLE AUCTION, INC.


February 28, 2012


CAA Liquidation, LLC (fka Chattanooga Auto Auction Limited Liability Company),
being entitled, pursuant to the terms of that certain Stock Pledge Agreement
(the “Pledge Agreement”) dated December 26, 2009 by and between the Sole
Shareholder of Acacia Chattanooga Vehicle Auction, Inc., a Tennessee corporation
(the “Corporation”) and Alexis Ann Jacobs, to exercise all voting rights of the
Sole Shareholder, hereby takes and adopts the following actions by this writing
and without a meeting pursuant to the provisions of Section 48-17-104 of the
Tennessee Code:


WHEREAS, pursuant to the terms of that certain Settlement Agreement and Release
of even date herewith (the "Settlement Agreement") by and among Alexis Ann
Jacobs ("Jacobs"), Keith E. Whann ("Whann"), CAA Liquidation, LLC (fka
Chattanooga Auto Auction Limited Liability Company) (“CAA”), Auction Venture
Limited Liability Company (“Auction Venture”), David Bynum ("Bynum"), Tony
Moorby ("Moorby"), Acacia Automotive, Inc. ("AA"), the Corporation, and Steven
L. Sample ("Sample"), the Corporation will jointly and severally with AA and
Sample pay to CAA the Settlement Payment in the amount of $150,000 and the
Corporation will also execute general releases in favor of each of Jacobs,
Whann, CAA, Auction Venture, Bynum and Moorby as well as their respective
divisions, agencies, affiliates, subsidiaries, parents, owners, partners,
members, shareholders, attorneys, insurers, predecessors, successors, assigns,
guarantors, employees, and agents;


WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the Settlement Agreement;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation
shall sell, convey, assign and deliver to CAA the Assets, including without
limitation, the Trade Name, the Data and the Licenses pursuant to the Bill of
Sale substantially in the form attached as Exhibit A to the Settlement Agreement
in exchange for the Purchase Price;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation and
CAA shall enter into the Second Novation Agreement substantially in the form
attached as Exhibit B to the Settlement Agreement;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation and
Auction Venture shall enter into the Lease Termination Agreement substantially
in the form attached as Exhibit C to the Settlement Agreement;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation, AA
and Sample shall enter into a further general release agreement in favor of
Jacobs, CAA, Auction Venture, and Whann substantially in the form attached as
Exhibit G to the Settlement Agreement and CAA shall enter into a further general
release agreement in favor of AA and AC substantially in the form attached as
Exhibit H to the Settlement (the "Further General Releases");
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to the terms of the Settlement Agreement, the Parties shall
sign entries of release and dismissal substantially in the forms attached as
Exhibit J to the Settlement Agreement so as to dismiss with prejudice all
pending Litigation Proceedings and to release and discharge any judgments or
judgment liens obtained in or as a result of the Litigation Proceedings (the
"Entries of Release and Dismissal" and together with the Bill of Sale, the
Second Novation Agreement, the Lease Termination Agreement, the Further General
Releases, the Settlement Agreement and all other documents and agreements
contemplated thereby, the "Transaction Documents"); and


WHEREAS, the Sole Shareholder has determined that the execution of each of the
Transaction Documents is in the best interests of the Corporation.


NOW, THEREFORE, BE IT RESOLVED, that each of the Transaction Documents, in
substantially the form presented to the Sole Shareholder, is hereby approved and
adopted in its entirety;


FURTHER RESOLVED, that Keith E. Whann in his capacity as the sole Director of
the Corporation be, and hereby is, authorized, directed and empowered, on behalf
of the Corporation, to do or cause to take any and all other actions as he deems
necessary or desirable in order to effectuate the intent of the foregoing
resolutions; and


FINALLY RESOLVED, that any document, certificate or other instrument executed,
and any action taken, in connection with the transactions contemplated by the
foregoing resolutions shall conclusively establish the authorization, approval
and ratification thereof by the Sole Shareholder.


The foregoing constitutes a complete record of actions taken by the Sole
Shareholder of the Corporation effective the day and year first above written.


SOLE SHAREHOLDER:


Acacia Automotive, Inc.,
  a Texas corporation


By:  CAA Liquidation, LLC (fka Chattanooga
        Auto Auction Limited Liability Company), as
Attorney-in Fact pursuant to Section 6 of the
Pledge Agreement

 
    By: /s/ Keith E. Whann                                          
           Keith E. Whann, Vice President
 
 
 

--------------------------------------------------------------------------------

 
 